January 24, 2008 Mark A. Wojciechowski VIA EDGAR AND VIA FAX Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 7010 100 F. Street, N.E. Washington, D.C. 20549-7010 Telephone: (202) 551-3759 Fax: (202) 772-9369 Re: New Century Energy Corp. Form 10-KSB for the Fiscal Year Ended December 31, 2006 Filed April 12, 2007 File No. 0-28813 Dear Mr. Wojciechowski, New Century Energy Corp. (the “Company”) has the following responses and proposed revisions to its Form 10-KSB for the Fiscal Year Ended December 31, 2006, in connection with your comment letter Dated December 21, 2007: Engineering Comments Form 10-KSB for the Fiscal Year Ended December 31, 2006 General 1. Please provide us with a copy of your reserve reports as of December 31, Please provide these on electronic media, such as CD-ROM, if possible. If you would like this information to be returned to you, please follow the guidelines in Rule 418(b) of Regulation C, Please send the CD-ROM to James Murphy at mailstop 7010. RESPONSE: The Company sent a CD-ROM of its December 31, 2006 Reserve Report to Mr. James Murphy, with delivery confirmed by FedEx on January 17, 2008. 1 of 10 Description of the Company's Business Focus Overview 2.
